Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 12, 2021 has been entered. The Applicant amended claims 1, 3, 5-7, and 12, and cancelled claims 2, 4, 8-11, and 13-45, and added claims 46-54. Claims 1, 3, 5-7, 12, and 46-54 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed May 13, 2021. The examiner withdraws the Drawings and Claims objections in light of the amendments to the Specification and Claims.
Applicant’s arguments, see page 7, filed August 12, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Jaime et al. (US PGPUB 2019/0288391 A1), hereinafter known as Jaime in view of Miya (US PGPUB 2008/0186108 A1).
Regarding claim 49, Jaime teaches (Fig. 2) a base station antenna sub-assembly (Fig. 1), comprising: a phase shifter therein comprises a corresponding pair of thermo-electric actuators (Fig. 2), and each thermo-electric actuator comprises a pair of thermally-deformable components (5 and 7) but does not specifically teach a multi-stage phase shifter; and wherein the phase shifter stages are binary-weighted relative to each 

    PNG
    media_image1.png
    588
    486
    media_image1.png
    Greyscale

However, Miya teaches (Fig. 2) a multi-stage phase shifter (100); and wherein the phase shifter stages are binary-weighted ([0005]) relative to each other to thereby provide respective 0 to (360-N)° phase shifts, in N° increments, where N is a positive real number ([0005], N is 11.25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna sub-assembly of Jaime with Miya to include “a multi-stage phase shifter; and wherein the phase shifter stages are binary-weighted relative to each other to thereby provide respective 0 to (360-N)° phase shifts, in N° increments, where N is a positive real number,” as taught by Miya, for the purpose of providing high performance phase shifter (see also [0004]).
Regarding claim 50, Jaime does not specifically teach wherein a first stage of the multi-stage phase shifter comprises a cascaded pair of switches, which are electrically connected together by a pair of transmission line segments having different signal delay characteristics.
However, Miya teaches (Fig. 2) a first stage of the multi-stage phase shifter comprises a cascaded pair of switches (110 and 111), which are electrically connected together by a pair of transmission line segments having different signal delay characteristics ([0006]).

Regarding claim 51, Jaime teaches (Fig. 2) wherein each of the switches in the cascaded pair includes a corresponding thermo-electric actuator; and wherein each thermo-electric actuator (Fig. 2) comprises a pair of shape-memory alloy (SMA) springs (5 and 7) that are mechanically coupled together in a pull-pull configuration.

Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Din et al. (US PGPUB 2017/0230028 A1), hereinafter known as Din, in view of Zhu et al. (US PGPUB 2006/0221430 A1), hereinafter known as Zhu.
Regarding claim 52, Din teaches (Fig. 1) a base station antenna sub-assembly ([0072]), comprising: a multi-stage phase shifter (100) having first and second phase shifter stages (102-1 and 102-2) therein, which are electrically coupled together in series, with: (i) the first phase shifter stage (102-1) comprising a first cascaded pair of switches (S1a and S1b), which are electrically connected together by a first pair of transmission line segments having different signal delay characteristics (Table 1), and, (ii) the second phase shifter stage (102-2) comprising a second cascaded pair of switches (S2a and S2b), which are electrically connected together by a second pair of transmission line segments having different signal delay characteristics (Table 1); and wherein a maximum phase delay provided by the second phase shifter stage (2.8°) is greater than a maximum phase delay provided by the first phase shifter stage (1.4°) but does not specifically teach wherein each of the switches in the first cascaded pair of switches comprises a pair of thermally-deformable components.

    PNG
    media_image2.png
    800
    212
    media_image2.png
    Greyscale

However, Zhu teaches (Fig. 4) switches (402) comprises a pair of thermally-deformable components ([0026]).

    PNG
    media_image3.png
    296
    453
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base station antenna sub-assembly of Din with Zhu to include “switches comprises a pair of thermally-deformable components,” as taught by Zhu, for the purpose of ease of production and access (see also [0026]).
Regarding claim 53, Din further teaches (Fig. 1) wherein the maximum phase delay provided by the second phase shifter stage (2.8°) is two times greater than a maximum phase delay provided by the first phase shifter stage (1.4°).
Regarding claim 54, Din further teaches (Fig. 1) wherein the phase shifter stages within the multi-stage phase shifter are binary weighted (Table 2) and responsive to a multi-bit drive signal (Table 2).
Allowable Subject Matter
Claims 1, 3, 5-7, 12, and 46-48 are allowed. 

The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “said thermo-electric actuator comprising: a first pair of thermally-deformable components that are configured in an opposing pull-pull configuration and independently actuated during non- overlapping first and second time intervals to thereby switch the variable length signal path between first and second signal path segments; and a second pair of thermally-deformable components that are configured in an opposing pull-pull configuration and independently actuated during the non-overlapping first and second time intervals to thereby switch the variable length signal path between third and fourth signal path segments; and wherein the first and third signal path segments are electrically coupled end-to- end by a first transmission line segment and the second and fourth signal path segments are electrically coupled end-to-end by a second transmission line segment having different signal delay characteristics relative to the first transmission line segment” in claim 1 are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845